Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 1 of 35 PageID #: 395




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------
  CALVIN FONVILLE,

                                      Plaintiff,                    MEMORANDUM & ORDER
                                                                    17-CV-7440 (MKB)
                             v.

  DETECTIVE MICHAEL YU, Police Officer Badge
  #947625 and DETECTIVE STEVEN JONES,
  Police Officer Badge #790,

                                      Defendants.
  ---------------------------------------------------------------
  MARGO K. BRODIE, United States District Judge:

          Plaintiff Calvin Fonville, proceeding pro se and currently incarcerated at the Vernon C.

  Bain Correctional Center, commenced the above-captioned action on December 8, 2017, against

  Defendants Detective Michael Yu and Detective Steven Jones, (Compl., Docket Entry No. 1),

  and filed an Amended Complaint on January 17, 2018, (Am. Compl., Docket Entry No. 4).

  Plaintiff asserts claims pursuant to 42 U.S.C. § 1983, alleging that on October 18, 2017, during

  his arrest, Defendants “beat and harmed [him] physically,” causing bruises to his face, neck, and

  body, mental distress, and pain and suffering (the “Incident”) and following his arrest,

  Defendants unlawfully entered his dwelling located at 75-06 153rd Street, Apartment 2E,

  Queens, New York (the “Apartment”), and failed to secure it, resulting in the loss of his personal

  property. (Id. at 1–4.) The Court construes the Amended Complaint to also assert a claim for
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 2 of 35 PageID #: 396




  negligence in causing the loss of personal property1 in the Apartment under New York state law.

  (Id.) Plaintiff seeks $3 million in damages. (Id. at 5.)

          Defendants move for summary judgment pursuant to Rule 56 of the Federal Rules of

  Civil Procedure and Plaintiff opposes the motion.2 For the reasons discussed below, the Court

  grants Defendants’ motion for summary judgment in part and denies it in part.

     I.   Background

          The following facts are undisputed unless otherwise noted.

              a.   The Incident

          On multiple occasions in 2017, Plaintiff sold drugs to an undercover officer (the “UC”)

  of the New York City Police Department (“NYPD”).3 “On October 18, 2017, the UC contacted

  Plaintiff and requested to purchase heroin.” (Defs.’ 56.1 ¶ 4; Pl.’s Dep. Tr. 66:19–25, 67:1–20.)

  “Shortly thereafter, Plaintiff met his supplier near a McDonald’s restaurant” near 73rd Avenue in

  Flushing, New York, “and obtained the heroin he intended to sell to the UC.” (Defs.’ 56.1 ¶ 5;

  Pl.’s Dep. Tr. 66:18–69:16.) While carrying the heroin in a black grocery bag, Plaintiff walked

  to the location where he had agreed to meet the UC, a “BP gas station located just a few blocks

  away” at 73-15 Parsons Boulevard, Queens, New York. (Defs.’ 56.1 ¶ 6; Pl.’s Dep. Tr. 67:8–14,



          1
              Plaintiff alleges that the “[arresting] officer took [his] house keys,” “used said keys to
  enter . . . without a search [warrant],” and “left [his] door open without securing [his]
  [A]partment,” and that as a result, an estimated $44,940 of personal property went missing.
  (Am. Compl. 4.)
          2
            (Defs.’ Mot. for Summ. J. (“Defs.’ Mot.”), Docket Entry No. 65; Defs.’ Mem. in Supp.
  of Defs.’ Mot. (“Defs.’ Mem.”), Docket Entry No. 69; Pl.’s Opp’n to Defs.’ Mot. (“Pl.’s
  Opp’n”), Docket Entry No. 63.)
          3
            (Defs.’ Stmnt. of Material Facts pursuant to Local Rule 56.1 (“Defs.’ 56.1”) ¶ 1,
  Docket Entry No. 67; Dep. Tr. of Calvin Fonville dated Oct. 2, 2019 (“Pl.’s Dep. Tr.”), annexed
  to Decl. of William Thomas Gosling dated Oct. 6, 2020 (“Gosling Decl.”) as Ex. A, at 60:10–25,
  61:1–18, 62:16–19, Docket Entry No. 67-1.)
                                                     2
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 3 of 35 PageID #: 397




  68:18–69:1, 69:13–20, 87:24–25, 88:1–23.) As Plaintiff approached the BP gas station, at least

  three vehicles belonging to the NYPD drove into the gas station. (Defs.’ 56.1 ¶ 7; Pl.’s Dep. Tr.

  70:6–25, 71:1–13.) Once Plaintiff saw the NYPD vehicles, “he threw the black grocery bag

  containing heroin away from his person.” (Defs.’ 56.1 ¶ 8; Pl.’s Dep. Tr. 87:24–25, 88:1–17.)

             b.   Plaintiff’s arrest

         The parties dispute Defendants’ involvement in the events that immediately followed

  Plaintiff throwing away the black grocery bag. Plaintiff asserts that he did not try to run or

  resist arrest. (See Pl.’s 56.1 ¶ 9, Docket Entry No. 63; Pl.’s Dep. Tr. 77:22–25.) He notes that

  three or four officers “threw [him] down” after grabbing his arms, shoulders, and leg, (Pl.’s

  Dep. Tr. 78:4–16), and that one of the officers at the BP gas station “put handcuffs” on him,

  (id. at 83:2–11). In addition, Plaintiff contends that Defendants are the officers who brought

  him to the ground and lifted him back up, raises discovery objections about his failure to

  obtain discovery, asserts that “Jones made the arrest and the arrest report,” “assum[es]” that

  Yu was present at the BP gas station during his arrest, and notes that he saw Yu “[a]t one

  point” at “the precinct when they took [him] out of the car.”4 (Pl.’s 56.1 ¶¶ 10, 14–18; Pl.’s

  Dep. Tr. 72:8–19.)

         Defendants maintain that Plaintiff merely assumes that Yu was present at his arrest,

  (Defs.’ 56.1 ¶ 18; Pl.’s Dep. Tr. 72:8–19), and that Plaintiff saw Jones but not Yu, (Defs.’




         4
            Plaintiff argues that he is prohibited from “substantiating all of his claims because . . .
  [D]efendants failed to turn over all discovery pursuant to” Rules 5 and 26 of the Federal Rules of
  Civil Procedure (the “discovery objections”). (Pl.’s 56.1 ¶ 13.) Defendants dispute Plaintiff’s
  claim and contend that they “served [P]laintiff with . . . Rule 26 [d]isclosures and three
  [s]upplemental [d]isclosures with documents,” that “Plaintiff did not make any request for
  documents that have remained unanswered,” and that Plaintiff has not otherwise argued “that
  [D]efendants failed to respond to any such discovery request.” (Defs.’ Reply ¶ 13.) Defendants
  also contend that Rule 5 is irrelevant to the instant motion. (Defs.’ Reply ¶¶ 14–18.)
                                                    3
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 4 of 35 PageID #: 398




  56.1 ¶ 13; Pl.’s Dep. Tr. 72:8–19, 72:20–22). In support, Defendants assert that Plaintiff was

  “brought to the ground” by one or more NYPD officers who were not Defendants5 and that

  these non-defendant NYPD officers then “lifted [P]laintiff off the ground and escorted him to

  a nearby police vehicle.” (Defs.’ 56.1 ¶ 10; Pl.’s Dep. Tr. 88–90, 91:3–15.) Defendants

  further assert that Yu does not appear on the arrest report, (Defs.’ 56.1 Reply ¶ 20, Docket

  Entry No. 70; see Arrest Report, annexed to Gosling Decl. as Ex. C, Docket Entry No. 67-3),

  and that Plaintiff does not know whether Jones or Yu kicked him, punched him, brought him

  to the ground, or placed him in handcuffs, (Defs.’ 56.1 ¶¶ 14–17; Pl.’s Dep. Tr. 81:9–25, 82:1,

  83:4–11).

         Jones arrested Plaintiff at the BP gas station at 5:50 PM for criminal sale of a

  controlled substance in the first, second, and third degrees and for criminal sale of a controlled

  substance in or near school grounds.6 (Defs.’ 56.1 ¶ 11; Pl.’s 56.1 ¶ 11; see Arrest Report.)

  Defendants contend that Plaintiff was charged with selling heroin to an undercover officer on

  nine separate occasions and cocaine to an undercover officer on five separate occasions.

  (Defs.’ 56.1 ¶ 12; Arrest Report; Arrest Report II, annexed to Gosling Decl. as Ex. D, Docket

  Entry No. 67-4; Arrest Report III, annexed to Gosling Decl. as Ex. E, Docket Entry No. 67-5.)

  Plaintiff “agrees and disagrees” with Defendants’ contention regarding his drug sales. (Pl.’s

  56.1 ¶ 12.)




         5
           (Defs.’ 56.1 ¶¶ 9–10; Pl.’s Dep. Tr. 77:22–25, 78:1–3, 86:25, 87:1–18, 88–90, 91:3–
  15.) Plaintiff testified that eight to ten NYPD officers grabbed him, punched, and kicked him at
  the BP gas station. (Pl.’s Dep. Tr. 71:1–25, 72:1–3.)
         6
           Plaintiff separately adds that Defendants “were the arresting officers” and that “Jones
  made the arrest.” (Pl.’s 56.1 ¶¶ 10, 20.)
                                                   4
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 5 of 35 PageID #: 399




          Following Plaintiff’s arrest at the BP gas station, Plaintiff was transported to the 107th

  Precinct. (Defs.’ 56.1 ¶ 20; Pl.’s 56.1 ¶ 20.) The parties disagree about who transported

  Plaintiff to the precinct. (Id.) Defendants contend that other non-defendant NYPD officers

  transported Plaintiff, (Defs.’ 56.1 ¶ 20; Pl.’s Dep. Tr. 91:3–25, 92:1–15; 94:6–8), but Plaintiff

  contends that Defendants were the arresting officers and that they transported him to the

  precinct, (Pl.’s 56.1 ¶ 20).

              c.   The search of the Apartment

          The parties dispute the events that occurred during the October 18, 2017 search of the

  Apartment located at 75-06 153rd Street, Apartment 2E, Queens, New York.7 Defendants

  contend that Jones obtained a search warrant the day prior to the search, October 17, 2017,

  which authorized Jones and “Queens Narcotics” to search the Apartment between 6:00 AM

  and 9:00 PM for:

                   heroin, cocaine, controlled substances, narcotics paraphernalia
                   including but not limited to plastic bags, diluents, . . . scales, records
                   or other evidence of ownership or use of [Plaintiff’s apartment],
                   records of narcotics and/or controlled substances transactions, . . .
                   [and] such United States currency as used to purchase narcotics
                   and/or controlled substances, and/or which represent the proceeds
                   of narcotics and/or controlled substances, and/or which represent the
                   proceeds of narcotics and/or controlled substances trafficking.

  (Defs.’ 56.1 ¶ 3, Defs.’ Ex. B.) Jones and “the search warrant team of Queens Narcotics”

  executed the search warrant.8 (Defs.’ 56.1 ¶ 21; Pl.’s Dep. Tr. 134:19–25, 135:1–9; Search



          7
            (Defs.’ 56.1 ¶ 2; Pl.’s 56.1 ¶ 2.) Plaintiff argues that in violation of Rule 26(a)(1),
  Defendants have failed to disclose the names of witnesses and the existence of documents
  relevant to the case and that Defendants have failed to provide legal support for their claims of
  evidentiary privilege. (Pl.’s 56.1 ¶ 2.)
          8
            Plaintiff contends that the search warrant did not authorize Defendants to execute a “no
  knock” search of the Apartment. (Pl.’s 56.1 ¶ 3.) Defendants assert that they “never
  characterized the search warrant as a ‘no knock’ warrant.” (Defs.’ 56.1 Reply ¶ 3.)
                                                       5
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 6 of 35 PageID #: 400




  Warrant dated Oct. 17, 2017 (“Search Warrant”), annexed to Gosling Decl. as Ex. B, Docket

  Entry No. 67-2.)

         Defendants contend that upon searching the Apartment on October 18, 2017, at or

  about 6:05 PM, they recovered:

                  a quantity of heroin (no stamp), a quantity of cocaine, a quantity of
                  crack/cocaine, a quantity of Xanax pills, a quantity of marijuana, a
                  digital scale, narcotic paraphernalia[,] i.e.[,] a box of empty wax
                  glassines and numerous zip locks, U.S. Postal Mail[,] . . . and a sum
                  of . . . United States [c]urrency.9

  (Defs.’ 56.1 ¶¶ 21–22 (quoting Arrest Report IV, annexed to Gosling Decl. as Ex. F, Docket

  Entry No. 67-6).)

         Plaintiff contends that Jones searched the Apartment without a valid search warrant,

  that Defendants unlawfully entered the Apartment using the keys they took from his pants

  pocket, that Defendants “did not have any documents [when] they secured [the] [A]partment,”

  and that Defendants had not notified Plaintiff’s “management” about their search of the

  Apartment. (Pl.’s 56.1 ¶¶ 2, 21; Dep. Tr. of Calvin Fonville dated Apr. 10, 2019 (“Pl.’s Dep.

  Tr. II”) 4:5–10, 6:17–24, annexed to Pl.’s 56.1 as Ex. C.)

             d.   Plaintiff’s rearrest

         “Based on the drugs and paraphernalia recovered during the execution of the search

  warrant, Plaintiff was re-arrested” later that day around 6:25 PM in the vicinity of the

  Apartment for criminal possession of a controlled substance, criminal use of drug

  paraphernalia, and criminal possession of marijuana. (Defs.’ 56.1 ¶ 23; Arrest Report IV.)




         9
           Defendants argue that this fact should be deemed admitted because Plaintiff did not
  deny the statement with citation to admissible evidence. (Defs.’ 56.1 Reply ¶ 22.)
                                                   6
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 7 of 35 PageID #: 401




         While in custody at the 107th Precinct, Plaintiff complained of back pain.10 Plaintiff

  contends that at around 9:30 PM that evening, approximately three hours and thirty minutes

  after his arrest and four hours after Defendants’ search of the Apartment, Defendants asked

  him to sign a search warrant. (Pl.’s 56.1 ¶ 2; Pl.’s Opp’n 2; Pl.’s Dep. Tr. 134:20–25, 135:1–

  16; Pl.’s Dep. Tr. II 4:5–10.)

              e.   Plaintiff’s hospital visit

         On October 20, 2017, on or about 2:25 AM, two members of the NYPD, other than

  Defendants, transported Plaintiff to the emergency room of Queens Hospital (“ER”), arriving

  at 2:40 AM, (Defs.’ 56.1 ¶ 25; Pl.’s 56.1 ¶ 25), and was discharged from the ER

  approximately two hours after being admitted, around 4:18 AM, on October 20, 2017, (Defs.’

  56.1 ¶ 32; Pl.’s 56.1 ¶ 32).11 While in the hospital, Plaintiff underwent visual, physical, and x-

  ray examinations and was diagnosed with “[a]cute lower back pain due to ‘trauma’.”12 (Pl.’s

  56.1 ¶ 28; Defs.’ 56.1 ¶¶ 26–27, 29; ER Records 2, annexed to Gosling Decl. as Ex. I, Docket

  Entry No. 67-9.) The ER Records indicate that “[b]ack pain is very common in adults” and

  that because “back pain is rarely dangerous, most people can learn to manage this condition

  on their own.” (ER Records 10; Defs.’ 56.1 ¶ 33 (quoting ER Records 10); Defs.’ 56.1 Reply



         10
           (Defs.’ 56.1 ¶ 24; Online Prisoner Arraignment Sheet, annexed to Gosling Decl. as Ex.
  H, Docket Entry No. 67-8.)
         11
             The parties state that Plaintiff was discharged on October 20, 2020, (Defs.’ 56.1 ¶ 32;
  Pl.’s 56.1 ¶ 32), which appears to be a typographical error. The Court assumes that the parties
  meant October 20, 2017.
         12
             Plaintiff asserts that “[t]rauma is caused by physical force” and that he suffered trauma
  due to “being assaulted . . . by . . . [D]efendants,” (Pl.’s 56.1 ¶ 28), but Defendants contend that
  Plaintiff offers a faulty and unsupported “definition” of “trauma,” (Defs.’ 56.1 Reply ¶ 28). In
  addition, Plaintiff asserts that certain pages of the ER Record are unreadable, (Pl.’s 56.1 ¶ 28),
  but Defendants maintain that the ER Record is “clearly legible though perhaps not perfect
  copies,” (Defs.’ 56.1 Reply ¶ 28).
                                                   7
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 8 of 35 PageID #: 402




  ¶ 33.) Plaintiff’s x-ray results were “negative for acute findings” and a medical provider

  concluded that he was “[s]table for discharge.” (ER Records 3.) Plaintiff was prescribed a

  single one-time dose of ibuprofen but he never took the medication, (Defs.’ 56.1 ¶ 30; Pl.’s

  56.1 ¶ 30; Pl.’s Dep. Tr. 98:13–15), and was prescribed single doses of Maalox and

  methocarbamol, (Defs.’ 56.1 ¶ 30; Pl.’s 56.1 ¶ 30). Defendant contends that Plaintiff’s

  diagnosis was based on his own self-reported complaint of injury. (Defs.’ 56.1 Reply ¶ 28;

  Defs.’ 56.1 ¶ 28.) Plaintiff testified at his deposition that he did not seek further medical

  treatment for any back injury because “it wasn’t really that serious where [he] couldn’t walk

  or maneuver, [he] just felt it would go away itself.” (Pl.’s Dep. Tr. 101:16–22; see also Defs.’

  56.1 ¶ 35; Pl.’s 56.1 ¶ 35.)

         The parties dispute whether Plaintiff complained of an eye injury at the ER and

  whether eye injuries or swelling were observed. (Defs.’ 56.1 ¶ 31, Pl.’s 56.1 ¶ 31.) The ER

  Records make no mention of any eye injury. (Defs.’ 56.1 ¶ 34; Pl.’s 56.1 ¶ 34.) Defendants

  assert that the ER Records are evidence that Plaintiff’s chief complaint was lower back pain,

  that Plaintiff denied head trauma, and that Plaintiff never sought any further treatment for his

  eyes. (Defs.’ 56.1 Reply ¶¶ 31, 35; Pl.’s Dep. Tr. 52:16–18.)13 Plaintiff contends that there is

  no evidence that he did not complain of an eye injury, (Pl.’s 56.1 ¶ 31), and testified at his

  deposition that a “bruise appeared on his eyes four days after he was assaulted.” (Pl.’s 56.1 ¶

  36; Pl.’s Dep. Tr. 52:1–25.)




         13
             Plaintiff states that Defendants’ Exhibit A, an excerpt of Plaintiff’s deposition
  transcript dated October 2, 2019, is missing pages 53 to 59. (Pl.’s 56.1 ¶ 36.) Defendants assert
  that they served Plaintiff with two complete copies of his deposition transcript on November 7,
  2019. (Defs.’ 56.1 Reply ¶ 36.)
                                                    8
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 9 of 35 PageID #: 403




            f.   Plaintiff’s guilty plea

         On April 25, 2018, Plaintiff pled guilty to criminal sale of a controlled substance

  (heroin) in the second degree in violation of New York Penal Law Section 220.41(1), and on

  August 13, 2018, the Supreme Court of the State of New York, Queens County, sentenced

  him to six years of imprisonment. (Defs.’ 56.1 ¶ 19; Certificate of Disposition, annexed to

  Gosling Decl. as Ex. G, Docket Entry No. 67-7.)

            g.   Discovery proceedings

         On December 13, 2019, during a conference attended by Plaintiff, Magistrate Judge

  Ramon E. Reyes Jr. extended the discovery deadline “so Defendants can respond to Plaintiff’s

  discovery request[]” for interrogatories. (Min. Entry dated Dec. 13, 2019; Tr. dated Dec. 3,

  2019, at 3:1–15, Docket Entry No. 40.) On December 23, 2019, discovery closed. (Min. Entry

  dated Dec. 13, 2019.) By letter dated December 26, 2019, Plaintiff moved to compel discovery,

  stating that Defendants failed to provide adequate discovery. (Letter dated Dec. 26, 2019,

  Docket Entry No. 41.) In denying the motion to compel discovery, Judge Reyes noted that

  Plaintiff “ha[d] not identified specifically how [D]efendants’ document responses were

  inadequate” and that Plaintiff failed to raise such discovery objections during the December 13,

  2019 conference. (Order dated Jan. 9, 2020.)

    II. Discussion

            a.   Standard of review

         Summary judgment is proper only when “there is no genuine dispute as to any material

  fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also

  Barnes v. Fedele, 813 F. App’x 696, 699 (2d Cir. 2020); Nguedi v. Fed. Rsrv. Bank of New York,

  813 F. App’x 616, 617 (2d Cir. 2020). The court must “constru[e] the evidence in the light most



                                                   9
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 10 of 35 PageID #: 404




  favorable to the non-moving party” and “resolve all ambiguities and draw all permissible factual

  inferences in favor of the party against whom summary judgment is sought.” Lenzi v. Systemax,

  Inc., 944 F.3d 97, 107 (2d Cir. 2019) (first quoting VKK Corp. v. Nat’l Football League, 244

  F.3d 114, 118 (2d Cir. 2001); and then quoting Johnson v. Goord, 445 F.3d 532, 534 (2d Cir.

  2006)). The role of the court “is not to resolve disputed questions of fact but only to determine

  whether, as to any material issue, a genuine factual dispute exists.” Rogoz v. City of Hartford,

  796 F.3d 236, 245 (2d Cir. 2015) (first quoting Kaytor v. Elec. Boat Corp., 609 F.3d 537, 545

  (2d Cir. 2010); and then citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986)).

  A genuine issue of fact exists when “evidence is such that a reasonable jury could return a

  verdict for the nonmoving party.” Adamson v. Miller, 808 F. App’x 14, 16 (2d Cir. 2020)

  (quoting Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005)). The “mere existence of

  a scintilla of evidence” is not sufficient to defeat summary judgment. Anderson, 477 U.S. at 252.

  The court’s function is to decide “whether, after resolving all ambiguities and drawing all

  inferences in favor of the nonmoving party, a rational juror could find in favor of that party.”

  Pinto v. Allstate Ins. Co., 221 F.3d 394, 398 (2d Cir. 2000).

         In reviewing a motion for summary judgment involving a pro se litigant, “special

  solicitude should be afforded.” Gachette v. Metro N.-High Bridge, 722 F. App’x 17, 19 (2d Cir.

  2018) (alteration omitted) (quoting Graham v. Lewinski, 848 F.2d 342, 344 (2d Cir. 1988)); see

  also Essani v. Earley, No. 13-CV-3424, 2021 WL 1579671, at *4 (E.D.N.Y. Apr. 22, 2021)

  (quoting Graham, 848 F.2d at 344). The court must “read his pleadings ‘liberally and interpret

  them to raise the strongest arguments that they suggest.’” Jorgensen v. Epic/Sony Recs., 351

  F.3d 46, 50 (2d Cir. 2003) (quoting McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir. 1999)).

  However, this “does not relieve [the pro se] plaintiff of his duty to meet the requirements



                                                   10
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 11 of 35 PageID #: 405




  necessary to defeat a motion for summary judgment.” Id. (quoting Jorgensen v. Epic/Sony Recs.,

  No. 00-CV-9181, 2002 WL 31119377, at *1 (S.D.N.Y. Sept. 24, 2002)).

             b.   Discovery objections

          Plaintiff argues that he is prohibited from “substantiating all of his claims because . . .

  [D]efendants failed to turn over all discovery.” (Pl.’s 56.1 ¶ 13.)

          Defendants contend that they “served [P]laintiff with . . . Rule 26 [d]isclosures and three

  [s]upplemental [d]isclosures with documents,” that “Plaintiff did not make any request for

  documents that have remained unanswered,” and that Plaintiff has not otherwise argued “that

  [D]efendants failed to respond to any such discovery request.” (Defs.’ 56.1 Reply ¶ 13.)

          Rule 56(d) of the Federal Rules of Civil Procedure “permits the district court to defer

  summary judgment or permit additional discovery when the nonmovant files an affidavit or

  declaration stating that, ‘for specified reasons, it cannot present facts essential to justify its

  opposition.’” Sura v. Zimmer, Inc., 768 F. App’x 58, 59 (2d Cir. 2019) (quoting Fed. R. Civ. P.

  56(d)); see also Fed. Trade Comm’n v. Moses, 913 F.3d 297, 306 (2d Cir. 2019) (“[Rule] 56(d)

  provides that a party opposing summary judgment based on incomplete discovery must file an

  affidavit explaining why such discovery is necessary.” (citing Fed. R. Civ. P. 56(d)));

  Paddington Partners v. Bouchard, 34 F.3d 1132, 1137 (2d Cir. 1994) (“[T]he failure to file an

  affidavit under [Rule 56(d)] is itself sufficient grounds to reject a claim that the opportunity for

  discovery was inadequate.” (citing cases)). “Pro se parties are not exempt from the requirements

  of [Rule] 56(d).” Leckie v. Robinson, No. 17-CV-8727, 2020 WL 5238602, at *8 (S.D.N.Y. Feb.

  6, 2020) (citing cases), report and recommendation adopted, 2020 WL 2114846 (S.D.N.Y. May

  4, 2020); see also Bradshaw v. Hernandez, 788 F. App’x 756, 758 n.3 (2d Cir. 2019) (“Nor did

  the district court abuse its discretion in denying [the pro se plaintiff’s] request to the extent it was



                                                     11
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 12 of 35 PageID #: 406




  brought pursuant to Rule 56(d) . . . , as [he] did not file the supporting affidavit required by that

  [r]ule.” (citing Paddington Partners, 34 F.3d at 1137–38)); Parker v. Fantasia, 425 F. Supp. 3d

  171, 184 (S.D.N.Y. 2019) (concluding that “to the extent that [the pro se plaintiff] intends to

  seek additional discovery under Rule 56(d), his request is denied” because the plaintiff “[did] not

  submit[] an affidavit or declaration”); Littlejohn v. Consol. Edison Co. of New York, Inc., No. 18-

  CV-6336, 2019 WL 3219454, at *6 (S.D.N.Y. July 17, 2019) (same).

         The Court construes Plaintiff’s discovery objections as requesting that the Court extend

  the time for discovery pursuant to Rule 56(d). See Sura, 768 F. App’x at 59 (“[The pro se

  plaintiff] argues that he would have proven causation if permitted to continue discovery. We

  construe this as an argument that the district court abused its discretion by failing to extend time

  for discovery pursuant to [Rule] 56(d).”) Plaintiff did not file an affidavit or declaration pursuant

  to Rule 56(d) to provide sufficient grounds to support a conclusion that discovery was

  inadequate. Moreover, as Judge Reyes noted, Plaintiff “has not identified specifically how

  [D]efendants’ document responses were inadequate” and Plaintiff failed to raise such discovery

  objections during the discovery conference on December 13, 2019. (Order dated Jan. 9, 2020);

  see also Harrison v. County of Nassau, No. 15-CV-2712, 2018 WL 5093257, at *18 (E.D.N.Y.

  Aug. 31, 2018) (noting that the pro se plaintiff failed to submit an affidavit as required by Rule

  56(d) and that irrespective, his request for additional discovery failed on the merits), report and

  recommendation adopted, 2018 WL 4583491 (E.D.N.Y. Sept. 24, 2018), aff’d, 804 F. App’x 24

  (2d Cir. 2020). Because “[i]t is well established that ‘the trial court may properly deny further

  discovery’ under Rule 56(d) ‘if the nonmoving party has had a fully adequate opportunity for

  discovery,’” Moccia v. Saul, 820 F. App’x 69, 70 (2d Cir. 2020) (quoting Trebor Sportswear

  Co., Inc. v. The Limited Stores, Inc., 865 F.2d 506, 511 (2d Cir. 1989)), the Court declines to



                                                    12
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 13 of 35 PageID #: 407




  deny summary judgment based on Plaintiff’s conclusory allegation that Defendants failed to

  meet discovery obligations. See Turner v. McDonough, No. 18-CV-4038, 2021 WL 965626, at

  *2 (S.D.N.Y. Mar. 15, 2021) (declining to allow for further discovery where the pro se

  “[p]laintiff had more than enough time and opportunity to pursue discovery” and did not

  “present[] any specific reasons why he was not able to obtain the discovery he . . . seeks during

  the discovery phase” and the magistrate judge “did not see fit to defer consideration of the

  summary judgment motion to allow for additional discovery”); Corley v. Vance, No. 15-CV-

  1800, 2019 WL 3841939, at *13 (S.D.N.Y. Aug. 15, 2019) (“[The pro se plaintiff’s] conclusory

  allegations of incomplete discovery are an insufficient basis under Rule 56(d) to deny [the

  motion for summary judgment].”); Arriaga v. City of New York, No. 06-CV-2362, 2008 WL

  11411816, at *3 (S.D.N.Y. May 20, 2008) (denying a pro se plaintiff’s request for additional

  discovery because the defendants complied with their discovery obligations and the plaintiff had

  a “full and fair opportunity to conduct discovery[,] . . . demonstrated an ability to obtain orders

  from [the] [m]agistrate [j]udge] . . . [, and] allowed the discovery period to close . . . without

  pressing . . . for further relief”).

             c.    Section 1983 claims

          Defendants move for summary judgment on Plaintiff’s claims of (1) unlawful entry and

  search and (2) excessive use of force. (Defs.’ Mem. 1.)

          Plaintiff opposes Defendants’ motion for summary judgment on his claims. (Pl.’s Opp’n

  1–2.)

          Under section 1983, individuals may bring a private cause of action against persons

  “acting under color of state law” to recover money damages for deprivations of their federal or

  constitutional rights. Matusick v. Erie Cnty. Water Auth., 757 F.3d 31, 55 (2d Cir. 2014)



                                                    13
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 14 of 35 PageID #: 408




  (quoting 42 U.S.C. § 1983). To establish a viable section 1983 claim, a plaintiff must show “the

  violation of a right secured by the Constitution and laws of the United States” and that “the

  alleged deprivation was committed by a person acting under color of state law.” Vega v.

  Hempstead Union Free Sch. Dist., 801 F.3d 72, 87–88 (2d Cir. 2015) (citations omitted); see

  also Collymore v. City of New York, 767 F. App’x 42, 45 (2d Cir. 2019) (quoting Vega, 801 F.3d

  at 87–88).

                    i.   Unlawful entry and search

         Defendants argue that Plaintiff’s claim of unlawful entry and search fails “because in

  searching [P]laintiff’s apartment, . . . Jones acted pursuant to a valid search warrant.” (Defs.’

  Mem. 5.) In support, Defendants assert that (1) “the Court’s issuance of a search warrant

  obviated the need to obtain either [P]laintiff’s consent or that of his management company” to

  search the Apartment, (Defs.’ Reply 2 (first citing U.S. Const. amend. IV; and then citing Gem.

  Fin. Serv. v. City of New York, 298 F. Supp. 3d 464, 489 (E.D.N.Y. Mar. 29, 2018)); (2) Plaintiff

  does not dispute “that, on October 17, 2017, [Judge] John F. Zoll of Queen’s Criminal Court

  issued a search warrant for [P]laintiff’s apartment” to be searched between 6 AM and 9 PM “for

  the purpose of obtaining, among other things, heroin, cocaine, other controlled substances, and

  narcotics paraphernalia (plastic bags, scales, records), U.S. currency representing proceeds of

  narcotics and/or controlled substances trafficking,” (Defs.’ Mem. 6–7); (3) “as acknowledged by

  [P]laintiff,” Defendants executed the search warrant “at 6:05 [PM] on October 18, 2017” and did

  not violate the Fourth Amendment, (id. at 7); and (4) Plaintiff is precluded from arguing that

  Defendants “failed to knock at [the Apartment] door before entering” for the first time on

  summary judgment and, irrespective, Plaintiff “was not present in the Apartment at the time of

  the search and therefore does not know how the search was executed,” (Defs.’ Reply 2–3).



                                                   14
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 15 of 35 PageID #: 409




          Plaintiff asserts that Defendants “execute[d] an illegal entry and search” of the

  Apartment. (Pl.’s Opp’n 2; Pl.’s 56.1 ¶ 21.) In support, Plaintiff argues that (1) Defendants’

  entry into the Apartment was unlawful because “there was no consent to search” or “written

  notice to the . . . [management of the Apartment]” about the search, (2) the search warrant was

  deficient because it “failed to describe the persons or things to be seized,” and (3) the search

  warrant “was not authorized to be executed as a ‘no knock’ warrant.” (Pl.’s Opp’n 2; Pl.’s 56.1 ¶

  21.)

          The Fourth Amendment protects individuals “against unreasonable searches and

  seizures.” U.S. Const. amend. IV; see also United States v. Bailey, 743 F.3d 322, 331 (2d Cir.

  2014). “It is axiomatic that the physical entry of the home is the chief evil against which the

  wording of the Fourth Amendment is directed.” Chamberlain Est. of Chamberlain v. City of

  White Plains, 960 F.3d 100, 105 (2d Cir. 2020) (alteration omitted) (quoting Welsh v. Wisconsin,

  466 U.S. 740, 748 (1984)). “Warrantless entry is justified when there is both probable cause and

  exigency.” Dalessandro v. City of Nassau, 758 F. App’x 165, 167 (2d Cir. 2019) (citing Kirk v.

  Louisiana, 536 U.S. 635, 638 (2002) (per curiam)). “It is thus a ‘basic principle of Fourth

  Amendment law that searches and seizures inside a home without a warrant are presumptively

  unreasonable.’” Chamberlain Est. of Chamberlain, 960 F.3d at 105 (quoting Welsh, 466 U.S. at

  749).

          “A ‘search’ occurs for purposes of the Fourth Amendment if the police seek information

  by intruding on a person’s reasonable expectation of privacy or by means of trespassing upon

  one’s person, house, papers, or effects.” United States v. Smith, 967 F.3d 198, 205 (2d Cir.

  2020) (citing cases). “A ‘seizure’ of personal property occurs for purposes of the Fourth

  Amendment if the police meaningfully interfere with an individual’s possessory interests in that



                                                   15
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 16 of 35 PageID #: 410




  property.” Id. (first citing United States v. Jacobsen, 466 U.S. 109, 113 (1984); and then citing

  United States v. Iverson, 897 F.3d 450, 458 (2d Cir. 2018)).

         Pursuant to the Fourth Amendment, “no [w]arrants shall issue, but upon probable cause,

  supported by [o]ath or affirmation, and particularly describing the place to be searched, and the

  persons or things to be seized.” U.S. Const. amend. IV. “To satisfy the Fourth Amendment’s

  particularity requirement, a warrant must meet three criteria: (1) it ‘must identify the specific

  offense for which the police have established probable cause’; (2) it ‘must describe the place to

  be searched’; and (3) it ‘must specify the items to be seized by their relation to designated

  crimes.’” United States v. Purcell, 967 F.3d 159, 178 (2d Cir. 2020) (quoting United States v.

  Galpin, 720 F.3d 436, 445–46 (2d Cir. 2013)). “A warrant that does not meet these requirements

  is facially invalid.” United States v. Gosy, No. 16-CR-46, 2019 WL 948179, at *8–9 (W.D.N.Y.

  Feb. 27, 2019) (first citing Groh v. Ramirez, 540 U.S. 551, 557 (2004); and then citing United

  States v. Robinson, No. 16-CR-545, 2018 WL 5928120, at *7 (E.D.N.Y. Nov. 13, 2018)); see

  also Groh, 540 U.S. at 557 (holding that search warrant which failed to particularly describe the

  things to be seized was facially invalid); Robinson, 2018 WL 5928120, at *7 (“The absence of

  any language particularizing the relevant crimes makes the warrant facially invalid.” (citing

  Galpin, 720 F.3d at 447)). However, “[t]he Fourth Amendment does not require a perfect

  description of the data to be searched and seized.” United States v. White, No. 17-CR-611, 2018

  WL 4103490, at *10 (S.D.N.Y. Aug. 28, 2018) (quoting United States v. Ulbricht, 858 F.3d 71,

  99 (2d Cir. 2017)). Indeed, “the particularity requirement is not usually interpreted to mean the

  officers must be left with no discretion whatsoever.” United States v. Ukhuebor, No. 20-MJ-

  1155, 2021 WL 1062535, at *4–5 (E.D.N.Y. Mar. 19, 2021) (quoting United States v. Messalas,

  No. 17-CR-339, 2020 WL 4003604, at *5–6 (E.D.N.Y. July 14, 2020)).



                                                   16
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 17 of 35 PageID #: 411




         “[A] search pursuant to a warrant issued by a judicial officer upon a finding of probable

  cause is presumptively reasonable.” Siddiqui v. Rocheleau, 818 F. App’x 20, 22 (2d Cir. 2020)

  (quoting Ganek v. Leibowitz, 874 F.3d 73, 81 (2d Cir. 2017)). A search pursuant to such a

  validly issued search warrant does not require consent. See Bumper v. North Carolina, 391 U.S.

  543, 553 (1968) (“Of course, if the officers had a valid search warrant, no consent was required

  to make the search lawful.”); Falls v. (Police Officer) Detective Michael Pitt, No. 16-CV-8863,

  2021 WL 1164185, at *54 n.38 (S.D.N.Y. Mar. 26, 2021) (citing Bumper, 391 U.S. at 553); cf.

  Walter v. United States, 447 U.S. 649, 656 (1980) (“When an official search is properly

  authorized — whether by consent or by the issuance of a valid warrant — the scope of the search

  is limited by the terms of its authorization.”).

                            1.   Defendants had a warrant to enter and search the Apartment
                                 and therefore were not required to obtain consent to do so

         Plaintiff concedes that Defendants had a warrant to search the Apartment and does not

  contend that the warrant was issued without probable cause or that Defendants’ reliance on the

  information they used to obtain the warrant was objectively unjustified. (Pl.’s 56.1 ¶ 21); see

  also United States v. Leon, 468 U.S. 897, 926 (1984) (holding that “suppression [of evidence

  found with a warrant] is appropriate only if the officers were dishonest or reckless in preparing

  their affidavit or could not have harbored an objectively reasonable belief in the existence of

  probable cause”). Indeed, the warrant directed Defendants “to make a search of the

  [Apartment],” which expressly authorizes entry. (Search Warrant); Caniglia v. Strom, 593 U.S. -

  --, ---, 141 S. Ct. 1596, 1599 (2021) (recognizing that “searches and seizures pursuant to a valid

  warrant” permit “invasions of the home and its curtilage”); Carpenter v. United States, 585 U.S.

  ---, ---, 138 S. Ct. 2206, 2228 (2018) (Kennedy, J., dissenting) (noting that “a warrant allows the

  [g]overnment to enter and seize”); In re Search Warrant, No. 16-MAG-7063, 2016 WL

                                                     17
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 18 of 35 PageID #: 412




  7339113, at *3 (S.D.N.Y. Dec. 19, 2016) (“The judicial determination whether to grant a search

  warrant, and thus allow the government to enter and search private property, directly affects

  individuals’ substantive rights.” (emphasis added) (citing In re Sealed Search Warrants Issued

  June 4 & 5, 2008, No. 08-M-208, 2008 WL 5667021 (N.D.N.Y. July 14, 2008))); United States

  v. Kolokouris, No. 12-CR-6015, 2015 WL 7176364, at *5 (W.D.N.Y. Nov. 13, 2015) (“[F]or the

  government to enter and search commercial premises, it must either get a search warrant or rely

  on one of the carefully-delineated exceptions to the warrant requirement.” (citing Katz v. United

  States, 389 U.S. 347, 357 (1967))); cf. United States v. Banks, 540 U.S. 31, 36–37 (2003)

  (“[E]ven when executing a warrant silent about [no-knock entry], if circumstances support a

  reasonable suspicion of exigency when the officers arrive at the door, they may go straight in.”

  (citing Richards v. Wisconsin, 520 U.S. 385, 394 (1997))).

         The warrant was signed by Judge Zoll of Queens County Criminal Court and dated

  October 17, 2017, which is prior to the Incident. (Search Warrant.) Thus, Defendants did not

  require the consent of Plaintiff or the Apartment management to enter the Apartment because the

  search warrant authorized Defendants to enter the Apartment and conduct a search. See Falls,

  2021 WL 1164185, at *54 n.38 (“[T]he second visit to [the hospital] occurred after the police

  had obtained a search warrant, and thus, the police and medical staff did not need [the plaintiff’s]

  consent to execute a search pursuant to the warrant.” (first citing Michigan v. Tyler, 436 U.S.

  499, 506 (1978); and then Bumper, 391 U.S. at 553 (Harlan, J., concurring))).

         Because Defendants entered and searched the Apartment pursuant to a validly issued

  search warrant, Plaintiff cannot state a Fourth Amendment claim based on the lack of consent.

  See Griffin-Robinson v. Warhit, No. 20-CV-2712, 2020 WL 2306478, at *4 (S.D.N.Y. May 6,

  2020) (holding that the plaintiff failed to state a Fourth Amendment claim where her home was



                                                  18
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 19 of 35 PageID #: 413




  searched pursuant to a warrant and she “d[id] not allege any facts that would undermine the

  presumed validity of the warrant, such as any facts suggesting that the police officers obtained it

  through false statements or other misrepresentations”); Gonzalez v. Yepes, No. 19-CV-267, 2019

  WL 2603533, at *6 (D. Conn. June 25, 2019) (“Probable cause for the searches is presumed

  because the [d]efendants conducted the searches pursuant to a warrant . . . [and the p]laintiff is

  unable to overcome this presumption because there are no allegations that any [d]efendant

  intentionally or recklessly made material false statements or omissions in the warrant

  affidavits.”); Reynolds v. McCoon, No. 14-CV-255, 2016 WL 7229131, at *3 (W.D.N.Y. Dec.

  14, 2016) (“[B]ecause a valid warrant existed, and because [the plaintiff] does not allege that the

  warrant was want of probable cause, [the plaintiff] fails to state a Fourth Amendment claim.”).

                            2.   The search warrant satisfied the particularity requirement

         The search warrant adequately described the items to be seized from the Apartment. The

  warrant stated that the following items may be seized:

                 heroin, cocaine, controlled substances, narcotics paraphernalia
                 including but not limited to plastic bags, diluents, . . . scales, records
                 or other evidence of ownership or use of [Plaintiff’s apartment],
                 records of narcotics and/or controlled substances transactions, . . .
                 [and] such United States currency as used to purchase narcotics
                 and/or controlled substances, and/or which represent the proceeds
                 of narcotics and/or controlled substances, and/or which represent the
                 proceeds of narcotics and/or controlled substances trafficking.

  (Defs.’ 56.1 ¶ 3; Search Warrant.) These items are defined with sufficient particularity. See

  United States v. Washington, 48 F.3d 73, 78 (2d Cir. 1995) (“[T]he warrant . . . recited the

  specific categories of drug-related evidence sought. Given the nature of [the defendants’]

  enterprise, the warrant described with sufficient particularity the criminal instrumentalities to be

  found at their premises.”), cert. denied, 515 U.S. 1151 (1995); United States v. Riley, 906 F.2d

  841, 844–45 (2d Cir. 1990) (concluding that a warrant was sufficiently particular where it


                                                    19
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 20 of 35 PageID #: 414




  “authorized the agents to search for records of the distribution of cocaine and records of the

  investment of drug proceeds and illustrated permissible types of the latter records by listing bank

  records, business records, and safety deposit records”); United States v. Ukhuebor, No. 20-MJ-

  1155, 2021 WL 1062535, at *4–5 (E.D.N.Y. Mar. 19, 2021) (concluding that a warrant that

  “defined items to be seized to include ‘all records relating to’ violations of securities fraud, wire

  fraud, and money laundering statutes” and “[a]ny phones, computers, or other electronic devices

  that reasonably appear to contain [such] evidence” satisfied the particularity requirement);

  United States v. Davis, No. 17-CR-615, 2021 WL 826261, at *7 (E.D.N.Y. Mar. 3, 2021)

  (concluding that a search warrant that stated “that all items to be seized from the residence and

  vehicle ‘constitute evidence, fruits and instrumentalities of violations of [specific statutes],’”

  described “the places to be searched” as “a single family, center hall colonial home, with an

  attached garage,” and “delineate[d] the specific items to be seized and relate[d] them to the drug

  and firearms crimes at issue” satisfied the particularity requirement); United States v. Moody,

  No. 20-CR-6070, 2021 WL 202698, at *9 (W.D.N.Y. Jan. 19, 2021) (concluding that a warrant

  that “authorized the search for and seizure of specified evidence relevant to drug trafficking,

  such as, narcotics, drug records, photographs and video tapes depicting individuals involved in

  narcotics violations, and bank records” was “precisely the type of warrant that courts routinely

  uphold against overbreadth challenges”), report and recommendation adopted, 2021 WL

  1054372 (W.D.N.Y. Mar. 19, 2021); Jones v. Meehan, No. 14-CV-6402, 2018 WL 459662, at

  *11 (S.D.N.Y. Jan. 16, 2018) (concluding that a search warrant that “described the things to be

  seized — ‘evidence of proceeds from a string of burglaries’ including electronics, currency, and

  evidence of ownership — and the place to be searched” was not deficient).




                                                    20
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 21 of 35 PageID #: 415




          Accordingly, the Court finds that the search warrant was defined with sufficient

  particularity.

                            3.   Plaintiff is precluded from raising the issue of the execution of
                                 the warrant for the first time on summary judgment

          “Generally, parties may not amend their complaints through their submissions on

  summary judgment.” Kravitz Leis, 803 F. App’x 547, 548–49 (2d Cir. 2020) (citing Greenidge

  v. Allstate Ins. Co., 446 F.3d 356, 361 (2d Cir. 2006)), cert. denied sub nom. Kravitz v. Leis, No.

  20-CV-6717, 2021 WL 769739 (U.S. Mar. 1, 2021); see also Avillan v. Donahoe, 483 F. App’x

  637, 639 (2d Cir. 2012) (“The district court did not err in disregarding allegations [the pro se

  plaintiff] raised for the first time in response to [the] summary judgment motion.” (citing Wright

  v. Ernst & Young LLP, 152 F.3d 169, 178 (2d Cir. 1998))). “[I]t it is inappropriate to consider

  claims not pleaded in the complaint in opposition to summary judgment.” Warren v. Ewanciw,

  No. 15-CV-8423, 2019 WL 589488, at *8 n.17 (S.D.N.Y. Feb. 13, 2019) (alteration in original)

  (quoting Scott v. City of New York Dep’t of Correction, 641 F. Supp. 2d 211, 229 (S.D.N.Y.

  2009)) (“To the extent [the plaintiff] seeks to bring a separate failure-to-intervene claim against

  [the defendant], the [c]ourt cannot consider it because he did not plead this claim in his

  [c]omplaint.”), aff’d, 445 F. App’x 389 (2d Cir. 2011); Byrd v. KTB Cap. LLC, No. 16-CV-6017,

  2019 WL 652529, at *4 (W.D.N.Y. Feb. 15, 2019) (“It is clearly improper for a litigant to assert

  new claims for the first time at the summary judgment stage.” (citing Sec. & Exch. Comm’n v.

  Yorkville Advisors, LLC, 305 F. Supp.3d 486, 531 (S.D.N.Y. 2018) (concluding that the plaintiff

  “cannot now amend their complaint merely by raising new facts or theories in their briefs”))).

          The Court declines to address Plaintiff’s argument that Defendants failed to properly

  execute the search warrant pursuant to the knock-and-announce rule because he raised it for the




                                                   21
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 22 of 35 PageID #: 416




  first time on summary judgment.14 See Harenton Hotel, Inc. v. Village of Warsaw, 749 F. App’x

  17, 19 (2d Cir. 2018) (“The district court properly held that [the appellants’] substantive due

  process claim, referenced in their opposition to the motion for summary judgment, was not

  adequately pled.” (citing cases)); Thomas v. Egan, 1 F. App’x 52, 54 (2d Cir. 2001) (same);

  Perez v. City of New York, No. 16-CV-7050, 2020 WL 1272530, at *13 n.8 (S.D.N.Y. Mar. 16,

  2020) (“Because the . . . claims pled in the [c]omplaint do not include claims for failure to

  provide a reasonable accommodation and discriminatory termination, [the plaintiff] cannot raise

  these claims at summary judgment.” (citing cases)), aff’d, 843 F. App’x 406 (2d Cir. 2021);

  Flynn v. N.Y. State Div. of Parole, 620 F. Supp. 2d 463, 489 n.32 (S.D.N.Y. 2009) (“[The

  plaintiff] raises this claim for the first time in her opposition papers to the instant motion.

  Therefore, we will not consider this claim as a basis for liability here.”).15




         14
              The Court notes, however, that Plaintiff was at the precinct when the search warrant
  was executed, (Pl.’s 56.1 ¶ 21), and has failed to provide any factual support for his conclusory
  assertion that Defendants failed to properly execute the search warrant. See United States v.
  Alvarado, No. 88-CR-110, 1988 WL 34959, at *2 (S.D.N.Y. Apr. 7, 1988) (“It is claimed that
  the officers did not ‘knock or in any way announce their presence’ before bursting through the
  door. There is no factual support for such a claim; there is merely the unsworn hearsay of [the
  plaintiff] himself.” (citing United States v. Gillette, 383 F.2d 843, 848 (2d Cir. 1967))); see also
  United States v. Sanchez, 35 F.3d 673, 678 (2d Cir. 1994) (noting that because the plaintiff was
  “asleep until the police had battered down the door and gained access to the [a]partment, . . . he
  could not testify whether they knocked and announced their purpose before breaking through the
  [a]partment door”).
         15
              Defendants argue that the officers are entitled to qualified immunity on Plaintiff’s
  unlawful entry and search claims. (Defs.’ Mem. 14–15.) Because as explained above, Plaintiff
  fails to show that the entry and search were unlawful, the Court does not address whether the
  officers are entitled to qualified immunity on these claims. See Walczyk v. Rio, 496 F.3d 139,
  154 (2d Cir. 2007) (“When a defendant officer . . . invokes qualified immunity to support a
  motion for summary judgment, a court must first consider [whether] . . . the facts, viewed in the
  light most favorable to the plaintiff, show that the officer’s conduct violate[d] a constitutional
  right[.] If [it did not], ‘there is no necessity for further inquiries concerning qualified
  immunity.’” (internal quotation marks omitted) (quoting Saucier v. Katz, 533 U.S. 194, 201
  (2001))).
                                                    22
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 23 of 35 PageID #: 417




         Accordingly, the Court grants Defendants’ motion and dismisses Plaintiff’s claim of

  unlawful entry and search.16

                    ii.   Excessive force

         Defendants argue that they are entitled to summary judgment on Plaintiff’s excessive

  force claim because (1) Plaintiff cannot establish Defendants’ personal involvement and (2) “at

  most[,] [P]laintiff has adduced evidence of only de minimis use of force.” (Defs.’ Mem. 13.)

  The Court addresses each argument in turn.




         16
              Plaintiff also argues that Jones illegally took his “[A]partment keys out of his right
  pocket, brought him to the police station and then went to [his] [A]partment to execute an illegal
  entry and search.” (Pl.’s Opp’n 2; Pl.’s 56.1 ¶ 21.) As discussed above, because of the valid
  search warrant, Defendants lawfully entered the Apartment pursuant to the search warrant.
  Moreover, Defendants lawfully used Plaintiff’s key to unlock the door to the Apartment because
  they lawfully obtained the key from Plaintiff during a search incident to arrest. (Pl.’s 56.1 ¶¶ 2,
  21); see United States v. Cushnie, No. 14-CR-119, 2014 WL 7447149, at *10 (S.D.N.Y. Dec. 31,
  2014) (“Because the cell phone, keys, and wallet were ‘within [the defendant’s] immediate
  control,’ they were properly seized incident to his arrest.” (quoting Chimel v. California, 395
  U.S. 752, 763, 89 (1969))). The use of the key to enter the Apartment is lawful because
  Defendants were authorized to execute the search warrant with or without a key. (Search
  Warrant); 18 U.S.C. § 3109 (noting circumstances where an “officer may break open any outer
  or inner door or window of a house, or any part of a house, or anything therein, to execute a
  search warrant”); United States v. Francis, 646 F.2d 251, 254 (6th Cir. 1981) (concluding that
  evidence gathered from a business property was properly admitted at trial where the government
  had a search warrant and used keys obtained from the defendant during an arrest to open the
  property); United States v. Miller, No. 12-CR-20335, 2013 WL 119688, at *5 (E.D. Mich. Jan. 9,
  2013) (declining to suppress evidence found inside a residence as “it d[id] not matter that the
  officers used a key found in [a] traffic stop to open the door[] because the officers were
  authorized to enter the residence with or without a key” and “even if the allegedly unlawful
  traffic stop had never occurred, the officers would have found the evidence inside the house
  through the lawful execution of [the existing] search warrant”); People v. Thomas, 64 N.Y.S.3d
  702, 702 (2017) (concluding that a search pursuant to a warrant and “the police officer’s use of
  [the] defendant’s key to enter the residence [did not] otherwise render[] the search invalid”
  (citing People v. Binns, 749 N.Y.S.2d 615, 617 (2002))). Thus, the Court finds that Defendants
  did not engage in an unlawful entry or search of the Apartment based on the use of the seized
  key.
                                                  23
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 24 of 35 PageID #: 418




                             1.   Personal involvement

          Defendants argue that Plaintiff cannot establish the personal involvement of Defendants

  as required under section 1983 because “[P]laintiff has not provided any evidence demonstrating

  that either [D]efendant used excessive force against him or that they had a reasonable

  opportunity to intervene in any such violation and failed to do so.” (Id. at 9.) In support,

  Defendants argue that (1) “Yu did not employ any excessive force . . . since according to

  [P]laintiff[,] . . . Yu was at the precinct when [P]laintiff arrived and was not present at the scene

  of [the] first arrest,” (2) “[P]laintiff could not testify as to whether . . . Jones punched him, kicked

  him, brought him to the ground, or placed him in handcuffs,” and (3) “the mere presence of . . .

  Jones at the scene of the [I]ncident is insufficient . . . to establish personal involvement.” (Id. at

  10.)

          Plaintiff testified at his deposition that he “assum[ed]” Yu was present at the BP gas

  station during his arrest, (Pl.’s Dep. Tr. 72:8–14), that Jones “was amongst the crowd of officers

  that w[ere] beating [him] up,” (id. at 72:20–25), and that he was “not sure” whether Defendants

  kicked, punched, or brought him to the ground, (id. at 81:9–25, 82:1). He asserts that Defendants

  “beat him senseless,” “handcuffed, slammed [him] to the ground, . . . punched and kicked” him,

  (Pl.’s Opp’n 8), Defendants were the “arresting officers,” and that “Jones made the arrest and

  [prepared] the arrest report,” (Pl.’s 56.1 ¶¶ 10, 20).

          The “personal involvement of defendants in alleged constitutional deprivations is a

  prerequisite to an award of damages under [section] 1983.” Acosta v. Thomas, 837 F. App’x 32,

  35 (2d Cir. 2020) (quoting Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). A plaintiff must

  allege the direct or personal involvement of each of the named defendants in the alleged

  constitutional deprivation. Farid v. Ellen, 593 F.3d 233, 249 (2d Cir. 2010); Farrell v. Burke,



                                                    24
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 25 of 35 PageID #: 419




  449 F.3d 470, 484 (2d Cir. 2006) (“It is well settled in this [c]ircuit that personal involvement of

  [the] defendants in alleged constitutional deprivations is a prerequisite to an award of damages

  under [section] 1983.” (quoting Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994))). As the

  Second Circuit recently made clear, “there is no special rule for supervisory liability,” and to find

  a state official liable under section 1983, “a plaintiff must plead that each [g]overnment-official

  defendant, through the official’s own individual actions, has violated the Constitution.” See

  Tangreti v. Bachmann, 983 F.3d 609, 616 (2d Cir. 2020) (quoting Ashcroft v. Iqbal, 556 U.S.

  662, 676 (2009)). Being in the chain of command is not sufficient to satisfy personal

  involvement as the “violation must be established against the supervisory official directly.” Id.

  at 618.

                                      A.   Yu

            Plaintiff testified at his deposition that he “assum[ed]” Yu was one of the officers at the

  BP gas station during his arrest, (Pl.’s Dep. Tr. 72:8–14), he saw Yu “[a]t one point” at “the

  precinct when they took [him] out of the car,” (id. at 72:15–19), and that he was “not sure”

  whether Yu kicked, punched, or brought him to the ground, (id. at 81:9–25, 82:1). Plaintiff

  further asserts that Defendants were the “arresting officers,” (Pl.’s 56.1 ¶¶ 10, 20), and that they

  “beat him senseless,” “handcuffed, slammed [him] to the ground, . . . punched and kicked” him,

  (Pl.’s Opp’n 8). Contrary to Defendants’ assertion, (Defs.’ Mem. 10), a reasonable jury could

  understand Plaintiff’s testimony to mean that Yu was present at the BP gas station during his

  arrest and was involved with transporting him to the precinct, which suggests personal

  involvement in the arrest, the source of Plaintiff’s excessive force claim. See Rose v. Garritt,

  No. 16-CV-3624, 2020 WL 409751, at *7 (S.D.N.Y. Jan. 24, 2020) (denying summary judgment

  on the basis of a lack of personal involvement where it was disputed whether the defendant



                                                     25
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 26 of 35 PageID #: 420




  officer “was present only after the alleged assault”); Roman v. City of New York, No. 17-CV-

  2697, 2020 WL 1516336, at *7 (S.D.N.Y. Feb. 4, 2020) (noting that although the plaintiff

  testified that the defendant “was his arresting officer” and evidence showed that a nonparty was

  actually the arresting officer, a reasonable jury could conclude that the defendant “was present”

  at the plaintiff’s arrest), report and recommendation adopted, 2020 WL 1503639 (S.D.N.Y. Mar.

  29, 2020); Gonzalez v. Waterbury Police Dep’t, 199 F. Supp. 3d 616, 626 (D. Conn. 2016), as

  amended (Aug. 9, 2016) (“Though [the plaintiff] is unable to identify the particular officers

  involved in the punching and kicking, . . . [i]f the jury is able to determine the identity of the two

  officers who took [the plaintiff] to the police cruiser, it would be able to reasonably find that

  those two officers were also responsible for punching and kicking [the plaintiff] . . . .”); Alicea v.

  City of New York, No. 13-CV-7073, 2016 WL 2343862, at *4 (S.D.N.Y. May 3, 2016) (noting

  that a reasonable jury could conclude that the defendant, who was the driver of the police vehicle

  used to transport the plaintiff to the precinct, was present at the arrest); see also Walker v. Raja,

  No. 17-CV-5202, 2020 WL 606788, at *5 (E.D.N.Y. Feb. 7, 2020) (noting that “[o]wing to the

  fact that [the plaintiff] is incarcerated and proceeding pro se, a paucity of evidence ha[d] been

  generated in discovery; indeed, . . . the only party deposed . . . was [the plaintiff]” and

  concluding that the presence of the defendants was disputed in the absence of “evidence that the

  [c]ourt presumes [the defendants] have access to and would have produced if it existed”). To the

  extent that Plaintiff’s testimony may be interpreted to mean that Plaintiff only saw Yu after

  arriving at the precinct, the conflicting deposition testimony creates a genuine dispute as to the

  material fact of Yu’s presence and involvement in Plaintiff’s arrest. See Snead v. City of New

  York, 463 F. Supp. 3d 386, 399 (S.D.N.Y. 2020) (concluding that although the plaintiff “at times

  suggested that only two officers were present” and “testified that she observed three police



                                                    26
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 27 of 35 PageID #: 421




  officers,” it was unclear whether the defendants were personally involved in the plaintiff’s stop

  or arrest “[b]ecause there [wa]s conflicting testimony”), reconsideration denied sub nom. Snead

  v. LoBianco, No. 16-CV-9528, 2021 WL 861060 (S.D.N.Y. Mar. 8, 2021); Laster v. Mancini,

  No. 07-CV-8265, 2013 WL 5405468, at *25 (S.D.N.Y. Sept. 25, 2013) (concluding that “the

  inconsistencies between [the] plaintiff’s allegations and his testimony [we]re not sufficient to

  reject his testimony on summary judgment, and that [the] plaintiff has put forward sufficient

  evidence of personal involvement by [the] defendants”).

                                    B.    Jones

          Similar to Yu, there is sufficient evidence that Jones was personally involved with

  Plaintiff’s arrest. (Defs.’ 56.1 ¶ 11 (stating that “Jones arrested [P]laintiff”); see also Arrest

  Report.) Jones arrested Plaintiff and his name appears on Plaintiff’s arrest paperwork, (Defs.’

  56.1 ¶ 11; Arrest Report), and, according to Plaintiff’s testimony, during the arrest — where he

  “was handcuffed, slammed to the ground, then punched and kicked” — (Pl.’s 56.1 at 1), Jones

  “was amongst the crowd of officers that . . . beat[] [him],” (Pl.’s Dep. Tr. 72:20–25). Thus, a

  jury could find that Jones was personally involved in the use of force that Plaintiff alleges

  amounts to excessive force. See Walker, 2020 WL 606788, at *5 (noting that “there remain

  factual disputes regarding what each of the [d]efendant [o]fficers did during the struggle with

  [the plaintiff] and the degree of force each officer used” and declining to grant summary

  judgment on excessive force claim for lack of personal involvement “[i]n the absence of

  evidence that [the defendant officers] were not present — evidence that the [c]ourt presumes

  [d]efendants have access to and would have produced if it existed”).




                                                    27
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 28 of 35 PageID #: 422




         Accordingly, the Court finds that a jury could reasonably find that Defendants were

  personally involved in the alleged use of excessive force based on Plaintiff’s testimony and

  Defendants’ admission that Jones arrested Plaintiff.

                            2.   Reasonableness of force used and injury

         Defendants argue that Plaintiff’s excessive force claim fails because “he has adduced

  evidence of only de minimis injuries, suggestive of de minimis use of force.” (Defs.’ Mem. 11.)

  In support, Defendants assert that “[P]laintiff’s allegations that he was ‘beat and harmed

  physically’ are unsupported by the medical records.” (Id. (quoting Am. Compl. 4).)

         Plaintiff argues that he “was arrested for a non[]violent drug offense” and “never

  attempted to resist arrest” but that Defendants handcuffed, “slammed, kicked, and punched” him

  “repeatedly.” (Pl.’s Opp’n 2.)

         “The Fourth Amendment prohibits the use of excessive force in making an arrest.”

  Williams v. Nat’l R.R. Pass. Corp. (Amtrak), 830 F. App’x 46, 48–49 (2d Cir. 2020) (alteration

  omitted) (quoting Brown v. City of New York, 798 F.3d 94, 100 (2d Cir. 2015)). Because the

  Fourth Amendment’s test is one of objective reasonableness, the inquiry is fact-specific and

  requires a balancing of various factors. Id. When determining whether the force applied was

  “excessive,” a court must analyze the totality of the circumstances facing the officer and

  consider: “(1) the nature and severity of the crime leading to the arrest, (2) whether the suspect

  poses an immediate threat to the safety of the officer or others, and (3) whether the suspect was

  actively resisting arrest or attempting to evade arrest by flight.” Id. (first quoting Tracy v.

  Freshwater, 623 F.3d 90, 96 (2d Cir. 2010); and then citing Brown, 798 F.3d at 100); see also

  Concepcion v. N.Y.C. Dep’t of Educ., 836 F. App’x 27, 29 (2d Cir. 2020) (quoting Tracy, 623

  F.3d at 96). However, “[n]ot every push or shove, even if it may later seem unnecessary in the



                                                    28
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 29 of 35 PageID #: 423




  peace of a judge’s chambers, violates the Fourth Amendment.” Tracy, 623 F.3d at 96 (quoting

  Graham v. Connor, 490 U.S. 386, 397 (1989)); see also Graham, 490 U.S. at 396 (“Our Fourth

  Amendment jurisprudence has long recognized that the right to make an arrest or investigatory

  stop necessarily carries with it the right to use some degree of physical coercion or threat thereof

  to effect it.” (citing Terry v. Ohio, 392 U.S. 1, 22–27 (1968))). Courts must therefore “evaluate

  the record ‘from the perspective of a reasonable officer at the scene, rather than with the

  [twenty–twenty] vision of hindsight.’” Tracy, 623 F.3d at 96 (quoting Jones v. Parmley, 465

  F.3d 46, 61 (2d Cir. 2006)). “[G]ranting summary judgment against a plaintiff on an excessive

  force claim is not appropriate unless no reasonable factfinder could conclude that the officers’

  conduct was objectively unreasonable.” Concepcion, 836 F. App’x at 29 (quoting Amnesty Am.

  v. Town of West Hartford, 361 F.3d 113, 123 (2d Cir. 2004)).

         “[T]he extent of injury” is a “relevant” but non-dispositive factor in evaluating an

  excessive force claim. Abreu v. Nicholls, 368 F. App’x 191, 193 (2d Cir. 2010). “[I]f the force

  used was unreasonable and excessive, the plaintiff may recover even if the injuries inflicted were

  not permanent or severe.” Robison v. Via, 821 F.2d 913, 924 (2d Cir. 1987). “[A] very minimal

  injury” may therefore be “‘sufficient to trigger potential liability’ for excessive force” under the

  right circumstances. Castro v. County of Nassau, 739 F. Supp. 2d 153, 176–77 (E.D.N.Y. 2010)

  (quoting Yang Feng Zhao v. City of New York, 656 F. Supp. 2d 375, 390 (S.D.N.Y. 2009)); see

  also Hayes v. N.Y.C. Police Dep’t, 212 F. App’x 60, 62 (2d Cir. 2007) (“[W]e have permitted

  claims to survive summary judgment where the only injury alleged is bruising.” (citing Maxwell

  v. City of New York, 380 F.3d 106, 108 (2d Cir. 2004))).

         There are disputed issues of fact that preclude a finding that Defendants’ use of force was

  reasonable. There is no evidence that Plaintiff posed a threat to the officers or the general public,



                                                   29
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 30 of 35 PageID #: 424




  and the parties dispute whether Defendants grabbed, punched, and kicked Plaintiff at the BP gas

  station and whether Defendants were one of the officers that “threw [Plaintiff] down” to the

  ground. (Pl.’s Dep. Tr. 71:1–25, 72:1–3, 78:4–16, 81:9–25, 82:1–3; Defs.’ Reply 9); see Frost v.

  N.Y.C. Police Dep’t, 980 F.3d 231, 254 (2d Cir. 2020) (“[O]ur caselaw makes clear that it is

  unconstitutional for officers to strike an individual who is compliant and does not pose an

  imminent risk of harm to others.”). While Defendants contend that “there is simply no evidence

  . . . that anyone . . . punched or kicked [P]laintiff,” (Defs.’ Reply 9), a reasonable jury could

  credit Plaintiff’s testimony and find that Defendants were involved in bringing Plaintiff “to the

  ground,” (Defs.’ 56.1 ¶ 9), and that kicking and punching him, (Pl.’s Dep. Tr. 71:24–25, 72:1–3),

  was an unreasonable use of force in view of the minor nature of the alleged crime and the lack of

  evidence that Plaintiff posed a threat to anyone or attempted to flee. See Young v. Cabrera, No.

  18-CV-3028, 2020 WL 7042759, at *7 (E.D.N.Y. Nov. 30, 2020) (“[The plaintiff] testified that

  three officers ‘started kicking [him] [and] stomping [him]’ . . . [and] [t]his ‘testimony alone’ is

  ordinarily ‘independently sufficient to raise a genuine issue of material fact.’” (second, third, and

  fourth alterations in original) (quoting Bellamy v. City of New York, 914 F.3d 727, 746 (2d Cir.

  2019))); Carpenter v. City of New York, 984 F. Supp. 2d 255, 267 (S.D.N.Y. 2013) (finding that

  disputed facts as to whether the “arresting officers punched and kicked [the plaintiff] and that his

  finger began to bleed” raised “issues of fact which may only be resolved by a jury”); Johnson v.

  City of New York, No. 05-CV-7519, 2008 WL 4450270, at *6 (S.D.N.Y. Sept. 29, 2008)

  (denying summary judgment to officer because there was a genuine issue of fact as to whether he

  “punched plaintiff twice in the head and/or neck area”).

         Moreover, the lack of evidence of medical treatment for Plaintiff’s injury does not

  support dismissal of Plaintiff’s claim. Plaintiff contends that he suffered lower back pain and



                                                    30
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 31 of 35 PageID #: 425




  eye injury but did not seek medical treatment, (Pl.’s Dep. Tr. 52:16–18, 101:16–22), but that a

  “bruise appeared on his eyes four days after he was assaulted,” (Pl.’s Dep. Tr. 52:1–25). A

  reasonable jury may ultimately determine that the lack of medical treatment defeats Plaintiff’s

  claim, but a jury, not the Court, must make this determination. See Robison, 821 F.2d at 924

  (“While [the plaintiff] did not seek medical treatment for her injuries, and this fact may

  ultimately weigh against her in the minds of the jury in assessing whether the force used was

  excessive, the failure is not fatal to her claim.”); Graham v. City of New York, 928 F. Supp. 2d

  610, 618–19 (E.D.N.Y. 2013) (denying summary judgment of the plaintiff’s Fourth Amendment

  excessive force claim where the plaintiff complained that he was forcibly removed from his car

  and handcuffed without justification and, although he experienced no lasting damage, suffered

  immense pain and swelling); Laporte v. Fisher, No. 11-CV-9458, 2012 WL 5278543, at *3–4

  (S.D.N.Y. Oct. 24, 2012) (finding that a punch to the plaintiff’s stomach, which caused him to

  lose his breath, could constitute excessive force if done to harass the plaintiff); Hodge v. Village

  of Southampton, 838 F. Supp. 2d 67, 77–78 (E.D.N.Y. 2012) (denying summary judgment where

  the plaintiff was treated for bruising at a hospital and discharged with Motrin); Lucky v. City of

  New York, No. 03-CV-1983, 2004 WL 2088557, at *7 (S.D.N.Y. Sept. 20, 2004) (denying the

  defendants’ motion for summary judgment on plaintiff’s excessive force claim and finding that

  “[w]hile [the plaintiff’s] injuries appear [to be] de minimis, his statements that he was shoved in

  the police car in a manner that injured his shoulder” created a disputed issue of material fact).

         Further, because there are disputed issues of material fact as to the reasonableness of the

  force used to arrest Plaintiff, for the same reasons, the Court denies Defendants’ motion for

  summary judgment based on qualified immunity for the excessive force claim. See Lennox v.

  Miller, 968 F.3d 150, 157 (2d Cir. 2020) (affirming the district court’s denial of summary



                                                   31
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 32 of 35 PageID #: 426




  judgment based on qualified immunity where the record contained disputed issues of fact);

  Thomas v. Roach, 165 F.3d 137, 144 (2d Cir. 1999) (“Because the district court could not

  determine whether the officers reasonably believed that their force was not excessive when

  several material facts were still in dispute, summary judgment on the basis of qualified immunity

  was precluded.” (collecting cases)); Frederique v. County of Nassau, 168 F. Supp. 3d 455, 479

  (E.D.N.Y. 2016) (“[T]here are questions of material fact as to whether [the officer’s] use of force

  during the course of [the plaintiff’s] arrest was objectively reasonable. Those questions of fact

  preclude summary judgment on qualified immunity grounds.”); Smith v. Fields, No. 95-CV-

  8374, 2002 WL 342620, at *6 n.9 (S.D.N.Y. Mar. 1, 2002) (finding that allegations that the

  plaintiff was “slapped and kicked about the face” were sufficient to defeat a claim of qualified

  immunity at the summary judgment stage); Nogue v. City of New York, No. 98-CV-3058, 1999

  WL 669231, at *9 (E.D.N.Y. Aug. 27, 1999) (finding that, where the officer contested plaintiff’s

  allegation that the officer “kicked and punched him while he was lying on the ground,” “a trial

  must be held to decide the facts upon which the claim of immunity rests”).

         Accordingly, the Court denies Defendants’ motion for summary judgment as to the

  excessive force claim.

            b.   Plaintiff’s state law claim

         Defendants argue that Plaintiff’s state law claim for negligence in causing the loss of

  personal property is barred because Plaintiff failed to file a notice of claim with the New York

  City Comptroller’s Office within ninety days of the Incident — January 16, 2018 — the deadline

  for filing. (Defs.’ Mem 18.) In addition, Defendants argue that (1) Plaintiff failed to make an

  application to file a late notice of claim and Defendants would be “extremely prejudice[d]” were

  the Court to grant such an application, (2) Plaintiff can no longer file the notice of claim under



                                                   32
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 33 of 35 PageID #: 427




  section 50-e(5) because the filing would be beyond one year and ninety days after his claims

  have accrued, and (3) Plaintiff’s silence about his state law claims suggests that he has

  abandoned such claims at least as to the allegedly missing property. (Id. at 16–18; Defs.’ Reply

  10.)

         Plaintiff does not address Defendants’ notice-of-claim arguments. (See Pl.’s Opp’n.)

         “[I]n a federal court, state notice-of-claim statutes apply to state-law claims.” Hardy v.

  N.Y.C. Health & Hosp. Corp., 164 F.3d 789, 793 (2d Cir. 1999) (emphasis omitted) (first citing

  Felder v. Casey, 487 U.S. 131, 151 (1988); and then citing Fincher v. County of Westchester,

  979 F. Supp. 989, 1002 (S.D.N.Y. 1997)). Section 50-e provides that to proceed on a state tort

  action “against a municipality or any employee thereof, a plaintiff must file a notice of claim

  within ninety days after his claim accrues.” Helwing v. City of New York, No. 18-CV-3764,

  2021 WL 781794, at *7 (E.D.N.Y. Mar. 1, 2021) (citing N.Y. Gen. Mun. Law § 50-e); see also

  Allen v. Antal, 665 F. App’x 9, 14 (2d Cir. 2016) (dismissing a case for failure to file a timely

  notice of claim pursuant to section 50-e); Hardy, 164 F.3d at 795 (2d Cir. 1999) (same). The

  extension of the time to serve a notice of claim under section 50-e(1)(a) “shall not exceed the

  time limited for the commencement of an action.” N.Y. Gen. Mun. Law § 50–e(5) (“The

  extension shall not exceed the time limited for the commencement of an action by the

  claimant”); Doyle v. 800 Inc., 421 N.Y.S.2d 379, 380 (1979) (“Under [section 50-i] the period

  runs . . . from the happening of the event”); see also Bloomfield Bldg. Wreckers, Inc. v. City of

  Troy, 41 N.Y.2d 1102, 1103 (1977). When a plaintiff asserts a state law cause of action against a

  municipality, including “any officer, agent, or employee thereof,” a one-year-and-ninety-day




                                                   33
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 34 of 35 PageID #: 428




  statute of limitations applies.17 Conte v. County of Nassau, 596 F. App’x 1, 5 (2d Cir. 2014)

  (quoting N.Y. Gen. Mun. Law § 50-i); see also Terry v. City of Suffolk, 654 F. App’x 5, 6 (2d

  Cir. 2016) (dismissing claims against village officials as time-barred).

          Plaintiff was required to file a notice of claim in order to assert a state law claim against

  NYPD officers, who are City of New York employees. See Best v. Town of Clarkstown, 61 F.

  App’x 760, 763 (2d Cir. 2003) (“New York law requires a plaintiff to file [a notice of claim]

  before suing a police officer.”); Johnson v. City of New York, No. 15-CV-6915, 2019 WL

  294796, at *13 (S.D.N.Y. Jan. 23, 2019) (analyzing a plaintiff’s compliance with the notice-of-

  claim requirement in bringing state law claims against NYPD officers); Ruiz v. Herrera, 745 F.

  Supp. 940, 944 (S.D.N.Y. 1990) (“[T]he filing of a notice of claim is a prerequisite to filing a

  civil action in tort against an on-duty police officer.”). Plaintiff does not allege that he filed a



          17
              Section 50-e(7) of the New York General Municipal Law provides that “[a]ll
  applications under this section shall be made to the supreme court or to the county court.” N.Y.
  Gen. Mun. Law § 50-e(7). “Although the Second Circuit has not ruled on [the] issue, [federal]
  district courts in the Second Circuit have consistently held that they lack jurisdiction to consider
  such applications.” Cardinali v. County of Monroe, No. 14-CV-6558, 2016 WL 1023323, at *7
  (W.D.N.Y. Mar. 8, 2016) (“[I]t is unclear whether federal courts even have jurisdiction to
  entertain applications for extensions of time under [section] 50-e(5).” (citing Corcoran v. N.Y.
  Power Auth., 202 F.3d 530, 540 (2d Cir. 1999))); see also Warmin v. N.Y.C. Dep’t of Educ., No.
  16-CV-8044, 2018 WL 1441382, at *7 (S.D.N.Y. Mar. 22, 2018) (“[The plaintiff’s] claim fails
  in light of [section] 50-e(7), under which an application to file a late notice of claim must be
  made in state court.” (citing N.Y. Gen. Mun. Law § 50-e(7))); Dodson v. Bd. of Educ. of the
  Valley Stream Union Free Sch. Dist., 44 F. Supp. 3d 240, 250 (E.D.N.Y. 2014) (“The Second
  Circuit has not definitively ruled on whether a federal district court may grant a request to extend
  time to serve the notice of claim.” (alteration omitted) (quoting Jackson v. City of New York, 29
  F.Supp.3d 161, 181, 2014 WL 1010785, at *13 (E.D.N.Y. Mar. 17, 2014))); In re Dayton, 786 F.
  Supp. 2d 809, 824–25 (S.D.N.Y. 2011) (same); Humphrey v. County of Nassau, No. 06-CV-
  3682, 2009 WL 875534, at *21 (E.D.N.Y. Mar. 30, 2009) (“This [c]ourt agrees with the
  overwhelming weight of authority among district courts in the Second Circuit and finds that
  [s]ection 50-e(7) permits only certain state courts . . . to consider and to grant an application for
  an extension of time in this context.” (alteration omitted) (collecting cases)); Henneberger v.
  County of Nassau, 465 F. Supp. 2d 176, 200 (E.D.N.Y. 2006) (collecting cases). Plaintiff has
  not sought to file a late notice of claim and the Court therefore does not decide whether it has
  jurisdiction to consider such an application.
                                                    34
Case 1:17-cv-07440-MKB-RER Document 75 Filed 07/26/21 Page 35 of 35 PageID #: 429




  notice of claim with the City of New York, or that he did so within ninety days of the event that

  gave rise to his claim on October 18, 2017.18

         Accordingly, the Court dismisses the state law claim for failure to file a timely notice of

  claim.19

    II. Conclusion

         For the foregoing reasons, the Court grants Defendants’ motion for summary judgment in

  part and denies it in part. The Court grants Defendants’ motion for summary judgment as to

  Plaintiff’s unlawful entry and search claim and state law claim against Defendants, and denies

  Defendants’ motion as to the excessive force claim.

  Dated: July 26, 2021
         Brooklyn, New York

                                                        SO ORDERED:


                                                             s/ MKB
                                                        MARGO K. BRODIE
                                                        United States District Judge




         18
             Plaintiff filed a purported notice of claim with the Eastern District of New York,
  which the Court noted was a deficient filing because notices of claims are not filed in federal
  court, (Not. of Deficient Filing, Docket Entry No. 2); see N.Y. Gen. Mun. Law §§ 50-e(2)–(3)
  (discussing the required contents of the notice of claim and the procedure for serving the notice
  of claim).
         19
             Because the Court dismisses Plaintiff’s state law claim for failure to file a notice of
  claim, the Court declines to address Defendants’ argument that Plaintiff’s silence about his state
  law claims suggests that he has abandoned such claims at least as to the allegedly missing
  property. (Defs.’ Mem 16–18; Defs.’ Reply 10.)
                                                  35
